United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                         July 16, 2008


                                              Before

                             Hon. Joel M. Flaum, Circuit Judge

                             Hon. Kenneth F. Ripple, Circuit Judge

                             Hon. Daniel A. Manion, Circuit Judge


No. 07-1832                                            Appeal from the United States District
                                                       Court for the Eastern District of Wisconsin
Bruce A. Tammi,
                                                       No. 04 C 1059
                        Plaintiff-Appellee,
                                                       Charles N. Clevert, Jr., Judge.
       v.

Porsche Cars North America, Inc.,

                     Defendant-Appellant.


                                          ORDER

       The opinion issued in this case on July 14, 2008, is hereby withdrawn. A replacement
opinion will be issued forthwith.